Corrected Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 1-2, 4-13 and 15-20 are allowed
	Claims 3 and 14 stand canceled
Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 08/10/2022 after the Notice of Allowance, along with the issue fee payment.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
4.    	The most representative prior arts to Ko (WO2018124843A1) and Zhao (US 2021/0281836) in lieu of Foreign Application CN 201811638336.5, fail to disclose all the limitations of the amended claims reciting an intra-frame prediction mode implying inter alia;
obtaining, by processing circuitry of a coder, optimal coding modes respectively corresponding to spatially neighboring coding blocks and an upper-layer coding block of the current coding block, and saving the optimal coding modes respectively corresponding to the spatially neighboring coding blocks and the upper-layer coding block to a neighboring mode list; and
	determining an optimal coding mode for the current coding block based on the candidate mode list and the neighboring mode list, wherein the spatially neighboring coding blocks comprise at least one of a first coding block adjacent to the current coding block and located at a left side of the current coding block, a second coding block adjacent to the current coding block and located at an upper side of the current coding block, a third coding block adjacent to the first coding block and located at an upper side of the first coding block, a fourth coding block adjacent to the first coding block and located at a lower side of the first coding block, and a fifth coding block adjacent to the second coding block and located at a right side of the second coding block,
the determining the N candidate intra-frame prediction modes includes sorting predetermined rate-distortion optimization cost values respectively corresponding to a plurality of predetermined intra-frame prediction modes according to a first predetermined order, and using N top-ranking intra-frame prediction modes as the candidate intra-frame prediction modes for the current coding block, 
the saving the N candidate intra-frame prediction modes to the candidate mode list includes successively saving the N candidate intra-frame prediction modes to the candidate mode list according to the first predetermined order, and
the saving the optimal coding modes respectively corresponding to the spatially neighboring coding blocks and the upper-layer coding block to the neighboring mode list includes successively saving the optimal coding mode for at least one of the first coding block, the second coding block, the third coding block, the fourth coding block, and the fifth coding block and the optimal coding mode for the upper-layer coding block to the neighboring mode list according to a second predetermined order.
Specifically the referenced arts do not articulate the RDO cost determination at an intra-frame prediction process, being based on an upper-layer coding block and optimal modes determined from the neighboring blocks located at the left, upper, upper-right, upper-left and lower-left adjacent to the current block to be predicted.  
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/